433 So. 2d 670 (1983)
George Albert HORN, Appellant,
v.
STATE of Florida, Appellee.
No. 82-779.
District Court of Appeal of Florida, Fourth District.
June 29, 1983.
*671 Daniel J. Blackman, Fort Lauderdale, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Joy B. Shearer, Asst. Atty. Gen., West Palm Beach, for appellee.
SMITH, RUPERT, Associate Judge.
The Court revoked defendant's probation for violation of the terms thereof and defendant appeals the Court's ruling. The defendant maintains that since the state did not prosecute him for burglary due to insufficient evidence that his probation should not be revoked. Here the owner of jewelry testified that his jewelry was stolen, the same day defendant sold it to a jewelry store and gave a false explanation of where the jewelry was obtained. The defendant did admit that he sold the jewelry even though he denied being involved in the burglary.
The rule on revocation of probation is whether there was sufficient evidence to satisfy the Court's conscience that the conditions of probation were violated.
Here there is enough evidence to satisfy the Court. There is no requirement that a conviction is necessary on said evidence to support a revocation of probation. See Ordonez v. State, 408 So. 2d 760 (Fla. 4th DCA 1982). The other points raised are without merit. We affirm the lower court's ruling.
BERANEK and GLICKSTEIN, JJ., concur.